BaR'kbs, J.
It seems clear that the sum retained by the county treasurer of Taylor county is a part of the “clear proceeds” received from fines imposed in prosecutions for violations of our fish and game laws, and that so much of ch. 525, Laws of 1909 (sec. 4567m, Stats.), as permitted the county treasurer to retain this money for the purposes specified in the statute is unconstitutional and void because it conflicts with sec. 2 of art. X of our constitution. Lynch v. Steamer Economy, 27 Wis. 69.
By the Court. — Ordered that the peremptory writ prayed for issue.